Case: 3:20-cv-00206-WHR-PBS Doc #: 22 Filed: 07/26/21 Page: 1 of 2 PAGEID #: 2396




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

     Brandy Fischer,                             )
                                                 )     CIVIL ACTION NO. 3:20-cv-00206
             Plaintiff,                          )
                                                 )     JUDGE NE'.llMAN ~lc.C.
     V.                                          )
                                                 )
     Kilolo Kijakazi, 1                          )
     Acting Commissioner of Social               )
     Security,                                   )
                                                 )
            Defendant.                           )

                                                ORDER

          This cause coming before the Court on the joint motion of the parties, due notice having

  been given, and the Court being fully advised,

          IT IS THEREFORE ORDERED THAT:

      1. The Parties' Joint Stipulation for an Award of Attorney's Fees under the Equal Access to
         Justice Act is accepted and the Commissioner shall pay Plaintiffs attorney fees in the
         amount of $4,600.00 and costs in the amount of $0, for a total award of$4,600.00;

      2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
         United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521 , 560 U.S.
         586 (2010). If no such pre-existing debt exists, Defendant shall pay the EAJA award
         directly to Plaintiff's counsel pursuant to the EAJA assignment signed by Plaintiff; and

      3. The case remains terminated on the docket of this Court.




  1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021 . Pursuant
  to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
  therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
  continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
  U.S.C. § 405(g).
Case: 3:20-cv-00206-WHR-PBS Doc #: 22 Filed: 07/26/21 Page: 2 of 2 PAGEID #: 2397




   IT IS SO ORDERED.




                                Entered:
